PER CURIAM
Appellant contends that the $100 per month respondent has been ordered to pay for the support of his eight-year-old child is insufficient and seeks an award of $350 per month. Under all the circumstances, which we see no necessity for detailing here, see Sarty v. Forney, 12 Or App 251, 506 P2d 535 (1973), we conclude that $150 per month is an appropriate amount of monthly child support to be paid by respondent father in addition to the premiums of $35 per month for insurance for the benefit of the child.
Affirmed as modified.